DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because  a “computer readable storage medium” can be comprised of transitory subject matter such as signals and waves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2013/0138386) in view of Zuhorski (US 2017/0062015).
Regarding claim 1, 13, 20, Jain discloses A method comprising:
determining, by a computing system, a physical activity performed by a user of the computing system during a time period ([0055-0058]);
determining, by the computing system, whether the user consumed media during the time period that the user performed the physical activity ([0049, 0045-0048] fig. 7 determines what the user was doing and what media they were watching during the activity);
Jain does not specifically disclose responsive to determining that the user consumed the media during the time period that the user performed the physical activity, determining, by the computing system, based on data indicative of the media consumed by the user, an updated physical activity performed by the user during the time period; and outputting, by the computing system, data indicating the updated physical activity.
However, Zuhorski discloses responsive to determining that the user consumed the media during the time period that the user performed the physical activity, determining, by the computing system, based on data indicative of the media consumed by the user, an updated physical activity performed by the user during the time period; and outputting, by the computing system, data indicating the updated physical activity ([0045-0048, 0030-0032], fig. 3 media segments are associated with specific “activities” to be correlated with sensor data).  It would have been obvious to incorporate the updated physical activity of Zuhorski into the system of Jain in order to assign activities to media segments and easily correlate sensor data and media.
Regarding claim 2, 14,  Jain in view of Zuhorski discloses wherein the media consumed by the user includes a video viewed by the user, and wherein determining the updated physical activity comprises:
determining, by the computing system, a physical activity associated with the video viewed by the user during the time period ([0045-0048, 0030-0032] of Zuhorski); and
determining, by the computing system, that the updated physical activity performed by the user during the time period includes the physical activity associated with the video that was viewed by the user during the time period([0045-0048, 0030-0032] of Zuhorski).
Regarding claim 3, 15, Jain in view of ZUhorksi discloses wherein determining the updated physical activity comprises:
determining, based on the data indicative of the media, for a plurality of portions of the media, a sub-activity performed by the user during respective portions of the plurality of portions of the media (fig. 3 of Zuhorski, [0056] of Jain).
Regarding claim 4, 16, Jain in view of Zuhorski discloses wherein determining the physical activity performed by the user comprises determining, by the computing system, based on a machine-trained model that classifies physical activities using sensor data received from a motion sensor, the physical activity performed by the user, and
wherein the method further comprises, responsive to determining the updated activity performed by the user, updating, by the computing system, based on the sensor data received and the updated activity, the machine-trained model ([0047-0050, 0055-0060] of Jain).
Regarding claim 7, Jain in view of Zuhorski discloses wherein outputting the data indicating the updated physical activity includes outputting data indicating the media consumed by the user during the time period that the user performed the updated physical activity ([0048] of Zuhorski).
Regarding claim 8, 18, Jain in view of Zuhorski discloses wherein the computing system includes a user profile indicating, for each media of a plurality of media consumed by the user, a time period during which the user consumed the respective media, and wherein determining whether the user consumed media during the time period the user performed the physical activity comprises:
querying, by the computing system, the user profile to determine whether the user profile includes data indicating media consumed by the user during the time period that the user performed the physical activity ([0045-0048, 0030-0032] of Zuhorski, [0047-0050, 0055-0060] of Jain).
	Regarding claim 9, Jain in view of Zuhorski discloses wherein determining whether the user consumed the media during the time the user performed the physical activity comprises:
determining, by the computing system, based on audio input data captured by a microphone and a set of fingerprints that are each associated with a respective media, whether the user consumed the media during the time period that the user performed the physical activity ([0046] of zuhorski).
	Regarding claim 10, Jain in view of Zuhorski discloses identifying, by the computing system, one or more physical activities associated with the media by applying a machine trained model to at least one of the media or metadata for the media ([0047-0050], 0055-0060] of Jain).
Regarding claim 11, 19, Jain in view of Zuhorski discloses responsive to determining that the user consumed the media during the time period that the user performed the physical activity, updating, by the computing system, based on the media consumed by the user during the time period that the user performed the physical activity, a machine-trained model that identifies fitness media ([0045-0048, 0030-0032] of Zuhorski, [0047-0050, 0055-0060] of Jain).
	Regarding claim 12, Jain in view of Zuhorski discloses wherein the media consumed by the user includes a video viewed by the user, and wherein the machine-trained model that identifies fitness media further identifies an activity associated with the video([0045-0048, 0030-0032] of Zuhorski, [0047-0050, 0055-0060] of Jain)..



Claim(s) 5, 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2013/0138386) in view of Zuhorski (US 2017/0062015) in view of Macwan (US 2013/0138716).
Regarding claim 5, 17,  Jain in view of Zuhorski discloses wherein the time period is a first time period, the media is a first media, and the physical activity is a first physical activity, the method further comprising:
determining, by the computing system, that the user consumed a second media during a second time period, the second media being associated with a second physical activity;
determining, by the computing system, whether the computing system includes data indicating the user performed the second physical activity during the second time period ([0045-0048] of Zuhorski, [0047-0050, 0055-0060] of Jain);
However, Jain in view of Zuhorski does not specifically disclose responsive to determining that the computing system does not include data indicating the user performed the second physical activity during the second time period, outputting, for display, a graphical user interface prompting the user to confirm whether the user performed the second physical activity; and responsive to receiving data indicating that the user performed the second physical activity, updating, by the computing system, a user profile associated with the user to indicate the user performed the second physical activity during the second time period.
However, Macwan discloses  responsive to determining that the computing system does not include data indicating the user performed the second physical activity during the second time period, outputting, for display, a graphical user interface prompting the user to confirm whether the user performed the second physical activity; and responsive to receiving data indicating that the user performed the second physical activity, updating, by the computing system, a user profile associated with the user to indicate the user performed the second physical activity during the second time period ([0056]).  It would have been obvious to incorporate the confirmation of Macwan into the system of Jain in view of Zuhorski in order to increase the accuracy of the model by confirming with the user.
Regarding claim 6, Jain in view of Zuhorski in view of Macwan discloses wherein outputting the graphical user interface prompting the user to confirm whether the user performed the second physical activity is further responsive to determining that the user was not wearing a wearable computing device that includes a motion sensor ([0033-0034] of Zuhorski).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426